Contrary to the defendant’s assertion, the proof offered at the hearing showing that he violated probation by failing to report to probation and make his whereabouts known, and that he was convicted of failing to register as a sex offender, provided clear and convincing evidence that he was at an increased risk to re-offend (see Correction Law § 168-o). Accordingly, the County Court properly granted the motion of the People of the State of New York for an upward modification of his risk level designation from a level two to a level three sex offender. Dillon, J.E, Santucci, Florio and Hall, JJ., concur.